Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 1 of 11 PageID 613



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

   CF ADVANCE CORP.,                                    §
   a California Corporation,                            § Case No. 6:18-cv-01770-CEM-DC
                                                        §
                   Plaintiff,                           §
                                                        §
   v.                                                   §
                                                        §
   ZACHARIAH THOMAS THRASHER,                           §
                                                        §
                   Defendant.                           §
                                                        §
                                                        §


        DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
                          UNDER RULE 12(b)(6)

           Declaratory Judgment Defendant, Zachariah Thomas Thrasher (“Thrasher”),

   moves to dismiss this case for failure to state a cause of action under Federal Rule of

   Civil Procedure 12(b)(6).

                                            Introduction

           This is an action for (1) declaratory judgment of non-infringement of two patents

   owned by Declaratory Judgment Defendant Thrasher and (2) tortious interference with a

   business relationship. Plaintiff fails to meet the Twombly/Iqbal standard for stating a

   claim on which relief may be granted that is plausible on its face because the First

   Amended Complaint [DE 32] suffers from the same shortcoming as the original

   complaint in that it fails to specify precisely which of its products Plaintiff seeks to

   include in its claim for declaratory relief. Additionally, it fails to state facts to support the

   damages element of the tortious interference claim.
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 2 of 11 PageID 614



                                                Facts

            1. Declaratory Judgment Plaintiff CF Advance, Corp., is a California corporation

   which sells replacement kits to repair interior automobile door handles through Amazon,

   EBay, and over the internet. [DE 32, ¶ 5].

            2. Declaratory Judgment Defendant Thrasher is a Florida resident who owns the

   two patents at issue in this case, U.S. Patent No. 9,126,291 (the ’291 Patent) and

   9,744,627 (the ’627 Patent) (collectively, the “Patents”). [DE 32, ¶¶ 1, 6].

            3. Plaintiff sues Thrasher in this case for a declaratory judgment that Plaintiff’s

   products do not infringe Thrasher’s Patents. [DE 32, ¶¶ 42-45].

            4. Plaintiff alleges that Thrasher contacted Amazon and EBay through Thrasher’s

   agent Larry Johnson and wrongfully reported that Plaintiff was infringing Thrasher’s

   Patents. On or about May 21, 2018, Amazon allegedly advised Plaintiff that Amazon

   received a report from a rights owner that alleged that certain of Plaintiff’s products

   infringed their utility patent rights and identified U.S. Patent No. 9,126,291. [DE 32, ¶¶

   8-10].

            5. Plaintiff alleges that the May 21, 2018 communication from Amazon identified

   the following 42 Amazon Standard Identification Numbers1 (ASIN’s) as infringing U.S.

   Patent No. 9,126,291: B01GPB0GNS; B01ESULRJU; B06WV7PDBB; B0748C2WBQ;



   1
     According to Amazon, ASINs are “are unique blocks of 10 letters and/or numbers that
   identify items. You can find the ASIN on the item’s product information page at
   Amazon.com. For books, the ASIN is the same as the ISBN number, but for all other
   products a new ASIN is created when the item is uploaded to our catalogue. You will
   find an item’s ASIN on the product detail page alongside further details relating to the
   item, which may include information such as size, number of pages (if it’s a book) or
   number of discs (if it’s a CD).” See https://www.amazon.com/gp/seller/asin-upc-isbn-
   info.html (last accessed June 8, 2019).



                                                 2
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 3 of 11 PageID 615



   B01N02L2Q9;      B06WV79ZCZ;         B06WVC8QZF;         B06WV7PC66;        B01ESULPLU;

   B01ESUMF1E;        B01GPDS2BY;         B07489Y33W;        B01ESUN4R8;        B01GPE5Q0I;

   B01ESUMBB8; B01GPBB2OU; B01GPCK5W4; B01ESUM75S; B01ESUMZSM;

   B01ESUND5Q;        B01GPCQ3XE;        B01ESUMJP6;       B01ESUN3OM;         B01ESUN7Z2;

   B01ESUMSDY; B06W2GX8BD; B01N39YUM3; B01GPF1RCS; B01ESUN9O6;

   B01GPD5CNA;        B0746H7V8P;       B01GPEIXHG;         B01MXIAG05;        B01ESUNBIA;

   B01ESUN1NU;        B06VT9LBYX;        B01GPAF8ZU;         B01GPED9PW;         B01GPFI4P6;

   B01GPEQPIK; B0748C5KJ7; and B01ESUN67Q and that these ASIN’s correlate to

   certain Jeep Grand Cherokee and Jeep Commander replacement inside door handles (the

   “products”) offered by Plaintiff. [DE 32, ¶ 11-12].

          6. Amazon allegedly advised Plaintiff that if it could not resolve the matter with

   Thrasher that the Plaintiff’s ability to sell the products through Amazon would be

   terminated. Plaintiff has allegedly been unable to resolve this matter with Thrasher [DE

   32, ¶ 13]. Plaintiff does not specify in its First Amended Complaint what steps, if any, it

   took to resolve the matter with Thrasher, nor does its Complaint allege that any of its

   items on Amazon have actually been taken down by Amazon due to Thrasher’s reports.

          7. Plaintiff asserts that the products do not infringe any valid and existing claim in

   Thrasher’s Patents and alleges that it risks losing its ability to sell its products through

   Amazon unless Plaintiff obtains a ruling from this Court that the products Plaintiff is

   selling do not infringe on Thrasher’s Patents. [DE 32, ¶¶ 14-15].

          8. Plaintiff alleges that its products employ a methodology that is different from

   Thrasher’s products. [DE 32, ¶¶ 16, 32-35].




                                                 3
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 4 of 11 PageID 616



           9. Plaintiff alleges that Thrasher’s counsel served its “DISCLOSURE OF

   INFRINGEMENT CONTENTIONS” (the “Disclosure”) on Plaintiff on April 15, 2019,

   providing contentions as to why it believes that the products (and newly identified,

   additional products) allegedly infringe the original ’291 and ’627 Patents. Plaintiff

   alleges that the Disclosure identifies in its Exhibit A the allegedly non-infringing

   products by product name, ASIN and Amazon Product Listing Web Address, providing

   sufficient details for Defendant to identify which products are at issue. [DE 32, ¶¶ 36,

   39]. Plaintiff has attached a copy of the Disclosure to its First Amended Complaint as DE

   32-5.

           10. Plaintiff alleges that “Each and every [ASIN] noted above [in Paragraph 11 of

   the First Amended Complaint] in the May 21, 2018 communication from Amazon is

   listed in [the Disclosure] at Exhibit A of that document.” [DE 32, ¶ 40]. The Disclosure

   lists over 100 infringing products in its Exhibit A. [DE 32-5, pp. 9-25].

           11. Plaintiff alleges that Amazon has threatened imminent action against Plaintiff

   to remove Plaintiff’s ability to sell its repair kits through Amazon and that such action by

   Amazon would cost Plaintiff “a large percentage of its sales.” [DE 32, ¶ 43].

           12. Plaintiff therefore “seeks a declaratory judgment from this Court that its sale

   of its automobile handle repair kits does not infringe on any valid claim of Defendant’s

   Patents.” [DE 32, ¶ 45].

           13. Plaintiff also sues Thrasher in this case for tortious interference with a

   business relationship, based on Thrasher’s allegedly wrongful reporting of Plaintiff’s

   infringement to Amazon and others. [DE 32, ¶¶ 46-50].




                                                4
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 5 of 11 PageID 617



                                MEMORANDUM OF LAW
                        Motion to Dismiss for Failure to State a Claim

          The Supreme Court’s rulings in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

   (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) hold that Federal Rule of Civil

   Procedure 8(a) requires a case-initiating pleading to state sufficient facts to make the

   claim plausible. Thus, “labels and conclusions, and a formulaic recitation of the elements

   of a cause of action will not do.” Twombly, 550 U.S. at 555. Just as Plaintiff’s claim for

   declaratory relief in its original complaint failed to meet the Twombly standard, both

   claims in Plaintiff’s First Amended Complaint fail to meet that standard and should be

   dismissed under Rule 12(b)(6).

   I. The Declaratory Relief claim (Count I) must be dismissed because it is ambiguous
   as to which products are meant to be the subject of the claim.

          Some district courts have held that declaratory judgment plaintiffs must identify

   an allegedly non-infringing product or method in order to avoid dismissal. “In an action

   for declaratory judgment concerning claims for patent non-infringement, the pleading

   must specify the products or conduct alleged not to infringe.” Xilinx, Inc. v. Invention Inv.

   Fund I LP, No. 5:11-cv-0671-SI, 2011 U.S. Dist. LEXIS 81986, 2011 WL 3206686, at *6

   (N.D. Cal. July 27, 2011). In Wistron Corp. v. Phillip M. Adams & Assocs., No. 10-4458,

   2011 U.S. Dist. LEXIS 46079, at *38-39, 2011 WL 1654466 (N.D. Cal. Apr. 28, 2011),

   the court explained: “[W]ithout identifying the accused products, there simply is no way

   to adjudicate an infringement claim. Absent identification of the products accused of

   infringement, there is no concrete case or controversy of sufficient specificity to satisfy

   Twombly and Iqbal.” The Wriston court found that the plaintiffs had failed to state a

   claim for declaratory relief on infringement. Id. at *40-41.




                                                5
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 6 of 11 PageID 618



           This rule allows defendants to assess the “true nature of any potential

   counterclaims” and “to mount a meaningful defense.” Macom Tech. Sols. Holdings, Inc.

   v. Infineon Techs. AG, No. 2:16-CV-02859-CAS(PLAx), 2016 U.S. Dist. LEXIS 152155,

   at *51 (C.D. Cal. Oct. 31, 2016). After all, in a declaratory action, there must be “a

   substantial controversy, between parties having adverse legal interests, of sufficient

   immediacy and reality to warrant the issuance of a declaratory judgment.” MedImmune,

   Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007).

           In its order dismissing Plaintiff’s original complaint, this Court noted that

   “Plaintiff does not identify the allegedly non-infringing product(s). Plaintiff provides no

   product name, product number, trade name, or sufficient details for Defendant to identify

   which product(s) are at issue. In failing to identify the allegedly non-infringing

   product(s), the facts alleged in the Complaint are insufficient to state a plausible, rather

   than merely possible, claim for relief.” [DE 29, p. 3].

           While Plaintiff gave no identifying information in its original complaint, its First

   Amended Complaint lists 42 products by Amazon Standard Identification Numbers

   (ASIN’s) and references in an exhibit dozens of other products listed by ASIN, but never

   pins down exactly which ones of the 100-plus items referenced are meant to be the

   subjects of its claim for declaratory relief.

           The First Amended Complaint lists the ASIN’s of 42 products that Thrasher

   allegedly reported to Amazon as infringing the ’291 Patent and states that those products

   “correlate to certain Jeep Grand Cherokee and Jeep Commander replacement inside door

   handles offered by Plaintiff,” which Plaintiff defines as “the products.” [DE 32, ¶¶ 11-

   12]. Plaintiff also notes that the Thrasher Disclosure identifies all of the 42 products




                                                   6
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 7 of 11 PageID 619



   reported to Amazon, along with allegedly infringing “newly identified, additional

   products.” [DE 32, ¶¶ 36, 39, 40]. In fact, the Disclosure lists over 100 infringing

   products in its Exhibit A. [DE 32-5, pp. 9-25]. Because Plaintiff did not specify in its

   original complaint which products were at issue [see DE 9, pp 6-7], Defendant’s counsel

   had to speculate which products were at issue and had to err on the side of inclusiveness

   in preparing its Disclosure. As Defendant is not privy to all of Plaintiff’s products or

   listings, it is unaware of all Plaintiff’s potential products which Plaintiff may be

   attempting to put at issue.2

          In its Count I for Declaratory Relief, Plaintiff alleges that it “seeks a declaratory

   judgment . . . that its sale of its automobile handle repair kits does not infringe on any

   valid claim of Defendant’s Patents. Wherefore, Plaintiff seeks a declaration from the

   Court that its product that it sells through Amazon, EBay and over the internet does not

   infringe upon any valid claim [of] Defendant’s Patents.” [DE 32, ¶ 45] (emphasis added).

   The phrase “automobile handle repair kits” is similar to the phrase “replacement kits to

   repair interior automobile door handles,” which this Court found overly vague in the

   original complaint. [DE 29, p. 3]. Plaintiff does not identify which automobile handle

   repair kits or other products, that it indicates exist and are sold through Ebay and

   elsewhere “over the internet” are at issue. Presumably, Plaintiff’s products do not use

   Amazon Standard Identification Numbers when they are sold through EBay or

   “elsewhere over the internet.”

          Plaintiff’s First Amended Complaint is still therefore ambiguous as to which

   products it is seeking declaratory relief for. Does the phrase “automobile handle repair


   2
    Plaintiff asserts in its Motion for Preliminary Injunction that it has 1,030 door handle
   products in total. [DE 33, p.11].


                                                7
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 8 of 11 PageID 620



   kits” in paragraph 45 of the First Amended Complaint refer to all of the 42 items

   specified in paragraph 11, or only some of them? Does it also refer to any of the dozens

   of other items listed in DE 32-5, which Plaintiff describes as “newly identified, additional

   products” that allegedly infringe the Patents. [DE 32, ¶¶ 36] (emphasis added). If so,

   which ones? Since Plaintiff defined “the products” as those items listed in paragraph 11

   [DE 32, ¶ 12], are the additional “products” in DE 32-5 also subject to the claim for

   declaratory relief? Plaintiff, having defined the term “products” for the purposes of its

   complaint, then appears to implicitly expand its meaning and then uses an undefined

   term, “automobile handle repair kits” and “product” (singular) when specifying the relief

   sought. Thus, it is still not clear exactly which items are the subjects of Plaintiff’s claim

   for declaratory relief, or if there are still more products other than those listed in

   paragraph 11 or DE 32-5 that it seeks to include. If Plaintiff would specifically state

   which ASIN’s it is referring to in its declaratory relief claim, Thrasher might have

   sufficient information to begin to prepare a defense.

          Thus, the First Amended Complaint does not sufficiently apprize either Defendant

   or this Court as to which product or products are at issue in the declaratory action. For

   these reasons, Count I must be dismissed.

   II. The Tortious Interference claim (Count II) must be dismissed because it alleges
   no facts that would indicate that Plaintiff has suffered damages.

          Under Florida law, the elements of tortious interference with a business

   relationship are: (1) the existence of a business relationship that affords the plaintiff

   existing or prospective legal rights; (2) the defendant’s knowledge of the business

   relationship; (3) the defendant’s intentional and unjustified interference with the

   relationship; and (4) damage to the plaintiff resulting from tortious interference.



                                                8
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 9 of 11 PageID 621



   Ethan Allen, Inc. v. Georgetown Manor, Inc., 647 So. 2d 812, 814 (Fla. 1994).

          In the First Amended Complaint, Plaintiff alleges that it received a

   communication from Amazon that an agent of Thrasher had informed Amazon that some

   of Plaintiff’s products infringed Thrasher’s ’291 Patent and that Thrasher also contacted

   EBay, “as well as possibly others” to complain that Plaintiff was infringing Thrasher’s

   patents. [DE 32, ¶¶ 7-10]. Plaintiff alleges that Amazon advised the Plaintiff in May

   2018 that if it cannot resolve the matter with the Defendant that the Plaintiff’s ability to

   sell the products through Amazon “will be” terminated and that Plaintiff has been unable

   to resolve this matter with the Defendant. [DE 32, ¶ 13]. Now, about a year later,

   Plaintiff fails to allege that any of its listings have actually been removed, by Amazon as

   a result of Thrasher’s actions.

          Plaintiff alleges that it is at risk of losing its ability to sell its products through

   Amazon unless Plaintiff obtains a ruling from this Court that the products Plaintiff is

   selling do not infringe on the Defendant’s Patents [DE 32, ¶ 15], Plaintiff alleges that

   Amazon has “threatened imminent action against Plaintiff” by no longer allowing it to

   sell its repair kits through Amazon, which would cost Plaintiff “a large percentage of its

   sales.” [DE 32, ¶ 43]. The key language here is “threatened,” further indicating that

   Plaintiff has not suffered any damages to date.

          In its tortious interference count (Count II), Plaintiff alleges that Thrasher’s “false

   allegations of infringement upon its Patents” made to Amazon, EBay and others,

   “constitutes an intentional and unjustified interference with those relationships” and that

   “Plaintiff has or will sustain damages as a result of Defendant’s actions.” [DE 32, ¶¶ 49,

   50].




                                                9
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 10 of 11 PageID 622



           Completely lacking from Plaintiff’s First Amended Complaint is any allegation

    that Amazon or EBay or any other internet platform has actually terminated Plaintiff’s

    right to sell its products on their platform for any length of time at all. Thus, under the

    facts alleged, Plaintiff cannot have suffered any loss of sales due to Thrasher’s alleged

    interference.

           Damages are considered “speculative” and their recovery is precluded where the

    fact of damage is itself uncertain. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

    688 (1946). Although a complaint need not plead “detailed factual allegations” to survive

    a motion to dismiss for failure to state a claim, the complaint must contain enough factual

    matter (taken as true even if doubtful in fact) to establish a “plausible,” as opposed to

    merely a “possible” or “speculative,” entitlement to relief. 316, Inc. v. Md. Cas. Co., 625

    F. Supp. 2d 1179, 1182 (N.D. Fla. 2008).

           Here, where no interruption of Plaintiff’s sales is alleged to have occurred, it is

    inappropriate for Plaintiff to bring a tortious interference claim. Count II should be

    dismissed as its damages element has not been adequately pleaded, and it contains no

    factual allegations that would elevate its damages element beyond the speculative.

           Plaintiff should be aware that denial of leave to amend may be justified by undue

    delay, repeated failure to cure deficiencies, or futility of amendment. Thomas v. Davie,

    847 F.2d 771, 774 (11th Cir. 1988) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

           WHEREFORE, Defendant respectfully asks this Court to dismiss both claims of

    the First Amended Complaint for failure to state a cause of action under the

    Twombly/Iqbal standard.




                                                10
Case 6:18-cv-01770-CEM-DCI Document 40 Filed 06/12/19 Page 11 of 11 PageID 623



    Dated: June 12, 2019         Respectfully submitted,

                                 By: /s/ Andrew S. Rapacke
                                 Attorney for Defendant
                                 THE RAPACKE LAW GROUP, P.A.
                                 Florida Bar No. 0116247
                                 1840 N. Pine Island Road
                                 Plantation, FL 33322
                                 Telephone: (954) 951-0154
                                 Facsimile: (954) 206-0484
                                 Email: andy@arapackelaw.com


                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on June 12, 2019, under Federal Rule of Civil

    Procedure 5, the foregoing was filed with the Clerk of the Court by using the CM/ECF

    system, which will send an electronic notice to the following lead counsel of record in

    this proceeding:

    Mark Goldstein                                 Aaron T. Olejniczak
    1835 NE Miami Gardens Drive                    Andrus Intellectual Property Law, LLP
    Suite 211                                      Suite 1100
    Miami, Florida 33179                           100 E Wisconsin Ave
    markgoldsteinattorney@gmail.com                Milwaukee, WI 53202
                                                   aarono@andruslaw.com
    Christopher R. Liro
    Andrus Intellectual Property Law, LLP
    Suite 1100
    100 E Wisconsin Ave
    Milwaukee, WI 53202
    chris.liro@andruslaw.com


                  By: /s/ Andrew S. Rapacke
                  Florida Bar No. 0116247




                                              11
